Citation Nr: 0610783	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the left wrist.

2.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from July 1996 to 
April 1998.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 RO rating 
decision that, inter alia, granted service connection and 
assigned an initial zero percent (noncompensable) rating for 
carpal tunnel syndrome of the bilateral wrists.  The same 
rating decision granted noncompensable service connection for 
a left knee contusion with patellofemoral degenerative joint 
disease, residuals of stress fractures of the bilateral 
shins, and bilateral pes planus.  Finally, the same rating 
decision denied service connection for a bilateral hip 
disability.

The appellant filed a Notice of Disagreement (NOD) in regard 
to the above-cited issues in October 1998.  The RO issued 
Statements of the Case (SOCs) in November 1998 and December 
1998, and the appellant filed a substantive appeal in 
December 1998.  Correspondence received from the appellant in 
August 1999 was also accepted by the Board as a substantive 
appeal in lieu of a VA Form 9.

In February 2002 the RO awarded initial ratings of 10 percent 
for carpal tunnel syndrome of the left and right wrists, and 
also for left knee contusion and for residuals of stress 
fractures of the left shin.  The RO issued a Supplemental SOC 
(SSOC) in February 2002, and the appellant continued her 
appeal on those issues.

In November 2002, the Board undertook additional development 
of the claims on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  Subsequently, the provisions of 
38 C.F.R. § 19.9 (2002) - essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO - 
was held to be invalid.  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the Board remanded the case 
to the RO in June 2003 for initial consideration of the 
recently-developed evidence and further action.

In July 2004 the RO issued another SSOC reflecting the RO's 
continued denial of the claims for higher initial disability 
ratings as cited above, and the continued denial of service 
connection for a bilateral hip disability.

In January 2005 the Board issued a decision that denied 
increased initial ratings in excess of 10 percent for left 
knee contusion and for residuals of stress fractures of the 
left and right shins.  The same decision denied service 
connection for bilateral hip disorder, and also denied an 
initial compensable rating for service-connected pes planus, 
but granted increased a 10 percent rating for pes planus 
effective May 9, 2003.  Those issues are accordingly no 
longer before the Board, and the remaining issues still on 
appeal are as characterized on the title page.

In January 2005 the Board remanded the two remaining issues, 
entitlement to increased initial ratings in excess of 10 
percent for carpal tunnel syndrome of the left and right 
wrists, to the RO via the Appeals Management Center (AMC) for 
further development.  After accomplishing the required 
actions the AMC returned the file to the Board for further 
appellate consideration.

Because the appellant has disagreed with the initial ratings 
assigned following the grant of service connection for carpal 
tunnel syndrome of the left and right wrists, the Board has 
characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, because a higher evaluation is 
available for this disability, and a claimant is presumed to 
be seeking the maximum available benefit for a disability, 
the claims remain viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).      


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues of entitlement to increased initial 
rating for carpal tunnel syndrome of the left and right 
wrists has been accomplished.

2.  The appellant is right-hand dominant.

3.  Evidence shows that the paralysis of the median nerve in 
the appellant's left (non-dominant) wrist has been incomplete 
rather than complete, and mild rather than moderate or 
severe, during the pendancy of this appeal.    

4.  Evidence shows that the paralysis of the median nerve in 
the appellant's right (dominant) wrist has been incomplete 
rather than complete, and mild rather than moderate or 
severe, during the pendancy of this appeal.  The appellant 
had carpal tunnel release surgery of the right wrist in 1998, 
without apparent current residuals.  

5.  The most recent VA neurological examination stated that 
there is no current evidence of carpal tunnel syndrome of 
either the left or right wrist.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the left wrist are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.124a, 
Diagnostic Code 8515 (2005).
 
2.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.124a, Diagnostic 
Code 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

Through the October 1998 SOC, the SSOCs of February 2002, 
July 2004, and September 2005, the RO's notice letter of 
April 2004, and the AMC's post-remand notice letter of March 
2005, the appellant was notified of the legal criteria 
governing her claim, the evidence that had been considered in 
connection with her appeal, and the bases for the denial of 
her claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and she has been 
afforded ample opportunity to submit such information and 
evidence.

The Board particularly notes that the case was remanded for 
further development in January 2005, and that after the 
remand the AMC sent a VCAA notice letter to the appellant in 
March 2005 that satisfied the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the AMC notified the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The AMC 
identified recently-acquired evidence that had been added to 
the record and asked the appellant to identify and provide 
the necessary releases for any medical providers from whom 
she wished VA to obtain evidence for consideration.  Also, 
the letter stated "if you have any evidence in your 
possession that pertains to your claim please send it to 
us."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  This is logical, since the rating decision on 
appeal was issued prior to enactment of the VCAA.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant.  
Moreover, readjudication did follow issuance of documents 
meeting the VCAA's notice requirements.

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  In this regard, the 
Board points out that the post-remand AMC notice letter of 
March 2005 notified the appellant what was needed to 
substantiate the claim as well as the evidence that had been 
considered.  The appellant was afforded an opportunity to 
respond before the case was readjudicated in September 2005.  
Neither in response to those letters nor at any other point 
during the pendancy of this appeal has the appellant informed 
the RO of the existence of any evidence that needs to be 
obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases a claimant must be informed of the 
rating formula for all possible schedule ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.   The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned, and in this case the 
rating decisions of October 1998 (which assigned initial 
ratings of zero percent disabling) and February 2002 (which 
increased the initial ratings to 10 percent disabling) 
provided the appellant and her representative with the 
applicable criteria.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO obtained the appellant's service medical 
records; the appellant has identified no medical providers, 
either VA or non-VA, which may have existing records relevant 
to the claim under appeal.  As noted below, the appellant has 
been afforded several VA medical examinations in conjunction 
with her claim for increased rating, and in fact the case was 
remanded in January 2005 for yet another examination.  The 
reports of those examinations are of record.  The appellant 
was advised of her right to a hearing before the RO's 
decision review officer or before the Board, but she did not 
request a hearing.  Significantly, the appellant submitted a 
VA Form 21-4138 (Statement in Support of Claim) in April 2005 
asserting that she has no more evidence to submit, and the 
record does not otherwise indicate any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.
 
II.  Background

The appellant filed her claim for service connection for 
carpal tunnel syndrome in May 1998.  She had a VA general 
medical examination in June 1998 during which the examiner 
noted that the appellant had recently had right hand surgery 
(carpal tunnel release), and the appellant complained of 
residual pain post surgery.  The examiner recommended a 
neurological examination to determine the presence and 
severity of carpal tunnel syndrome.

The appellant had a VA joints examination in July 1998 that 
revealed the presence of a well-healed right hand carpal 
tunnel release scar.  Sensation was intact on all fingers of 
the right hand; Tenel's test and Phalan's test were negative.  
Carpal compression caused mild paresthesias in the small 
finger of the right hand.  There was no evidence of thenar 
eminence atrophy, and the appellant was able to oppose the 
thumb to the small finger with good strength, although the 
left was stronger than the right.  The examiner noted that 
the appellant was right-hand dominant.  The examiner's 
diagnosis was bilateral carpal tunnel syndrome, status post 
right carpal tunnel release with good results, now with mild 
right small finger numbness by history but not by physical 
examination except after carpal compression (possibly due to 
mild compression of the ulnar nerve).

The appellant had a VA neurological examination in August 
1998 that noted an impression of carpal tunnel syndrome that 
had been treated surgically and was no longer present.  

The appellant had a VA orthopedic examination in January 2002 
that noted she had right carpal tunnel surgery in 1998 and 
was not asymptomatic on that side.  On examination, she was 
able to flex the right wrist to 68 degrees and the left wrist 
to 74 degrees (80 degrees is normal) and she could extend 
both wrists to 65 degrees (70 degrees is normal).  Radial 
deviation was to 26 degrees on the right and 23 degrees on 
the left (20 degrees is normal), and ulnar deviation was to 
52 degrees bilaterally (45 degrees is normal).  Median nerve 
compression was negative on the right but produced tingling 
in the left thumb, index finger, and middle finger.  Tinel's 
sign was negative on the right but present on the left, and 
motor examination was normal bilaterally.  The examiner's 
diagnosis was symptoms and findings consistent with left 
carpal tunnel syndrome, and status post surgery for right 
carpal tunnel syndrome with no evidence of residuals.

The appellant had X-rays of the left and right wrists in 
January 2002 that showed no radiographic evidence of 
fracture, malalignment or arthritic change.  

The appellant had a VA orthopedic examination in May 2003 
during which the examiner noted that the carpal release scar 
on the right hand was well healed, and he characterized 
bilateral range of motion as normal and equal.  The appellant 
was able to make a fist with each hand, and muscle and nerve 
activity were normal.  Sensations were normal.  The examiner 
stated that he could diagnose no objective sign of disease in 
the wrist other than the scar for median nerve release; 
however, the examiner recommended nerve conduction studies 
for carpal tunnel pressure on the median nerve.

The appellant had a VA orthopedic examination in June 2005 
during which she reported intermittent pain, weakness, 
stiffness and swelling in both wrists.  She stated that 
typing and lifting could aggravate the condition, and she 
reported that she intermittently used bilateral wrist 
splints.  On examination, the appellant had normal range of 
motion of both wrists, but there was pain with full extension 
and with repetitive movement; the examiner noted additional 
limitation due to pain, weakness, and lack of endurance.  
There was dorsal tenderness in both wrists.  X-rays were 
within normal limits; the appellant was scheduled for an 
electromyography (EMG) study but did not report.  The 
examiner's diagnosis was painful wrists bilaterally.

The appellant had a VA neurological examination in June 2005 
that noted history of carpal tunnel release in 1998, without 
result.  On examination, bilateral Tinel's and Phalen's were 
positive at 5 seconds on the right and 10 seconds on the 
left.   Strength was 5/5; touch and pinprick were decreased 
on the right second and fifth fingers, and on the flexor 
aspect of the left hand proximal to the second and third 
fingers.  The examiner diagnosed bilateral carpal tunnel 
syndrome.

The appellant reported for VA EMG in September 2005; the 
interpreter's assessment was normal median nerves, with no 
evidence of carpal tunnel syndrome.  A contemporaneous VA 
neurological examination noted that an EMG study in 2002 had 
shown normal nerve conduction velocity studies, but stated 
that there was no evidence of current carpal tunnel syndrome 
on either side.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Carpal tunnel syndrome is an entrapment of the median nerve 
at the wrist.  STEDMAN'S MEDICAL DICTIONARY 1749 (27th Ed. 
2000).  It is accordingly rated as a neurological condition 
under 38 C.F.R. § 4.124a, Diagnostic Code 8615 (paralysis of 
the median nerve).  The rating criteria are as follows.  A 
rating of 10 percent is awarded for mild incomplete paralysis 
of either hand.  A rating of 20 percent is awarded for 
moderate incomplete paralysis of the minor hand.  A rating of 
30 percent is awarded for moderate complete paralysis of the 
major hand.  A rating of 40 percent is awarded for severe 
incomplete paralysis of the minor hand.  A rating of 50 
percent is awarded for severe incomplete paralysis of the 
major hand.  A rating of 60 percent is awarded for complete 
paralysis of the minor hand, and a rating of 70 percent is 
awarded for complete paralysis of the major hand.  

"Complete paralysis" consists of the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand ("ape hand"); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of the middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

Review of the medical evidence of record does not show that 
the appellant has had "complete paralysis" of either wrist, 
as defined by the criteria cited above, at any time since 
service connection was granted.  Accordingly, her carpal 
tunnel syndrome must be rated as an "incomplete paralysis" 
of the median nerve in both wrists.    

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type given for 
complete paralysis, whether due to varied level of the nerve 
lesion or partial regeneration; when the involvement is 
wholly sensory, the rating should be for the mild, or at most 
the moderate, degree.  38 C.F.R. § 4.124a, Diagnostic Codes 
8410-8540 (Diseases of the Peripheral Nerves).  As noted 
above, "mild incomplete" paralysis of the median nerve of 
either the dominant or non-dominant side is rated as 10 
percent disabling.  "Moderate incomplete" paralysis is 
rated as 30 percent disabling in the dominant side and 20 
percent in the non-dominant side.  "Severe incomplete" 
paralysis is rated as 50 percent disabling in the dominant 
side and 40 percent disabling in the non-dominant side.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.                

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  In that regard, the Board notes that, while 
Diagnostic Code 8515 is not predicated on range of motion, 
the effect of carpal tunnel syndrome on the range of motion 
of the wrist provides an equitable measure for degree of loss 
of function, if any.  For VA rating purposes, normal range of 
motion for the wrist is dorsiflexion (extension) from 0 
degrees to 70 degrees, palmar flexion (flexion) from 0 
degrees to 80 degrees, radial deviation from 0 degrees to 20 
degrees, and ulnar deviation from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71, Plate I.    

Review of the medical evidence of record shows that the 
appellant's incomplete paralysis of the median nerve in both 
wrists has been "mild" rather than "moderate" or 
"severe" since service connection was granted.  The 
measured ranges of motion have consistently been normal or 
nearly normal when compared to the VA criteria as discussed 
above.  The appellant's grip strength and sensation in both 
hands has also been normal or near-normal during medical 
examinations. Clinical evidence does not show, and the 
appellant has not asserted, that carpal tunnel syndrome 
causes anything more than a mild impairment of her ability to 
perform any specific tasks associated with employment or 
daily living.  In fact, other than subjective complaints of 
pain and tenderness, examinations have tended to show little 
evidence of impairment and, further, testing does not confirm 
the presence of carpal tunnel syndrome.

In view of the objective evidence cited above, the Board 
finds that the appellant's service-connected carpal tunnel 
syndrome of the left and right wrist does not warrant a 
rating higher than the currently-assigned 10 percent per 
wrist.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the medical evidence simply does not support the 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the left wrist is denied.

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the right wrist is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


